IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2018-CA-00710-SCT

DAVID DICKERSON

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                         04/12/2018
TRIAL JUDGE:                              HON. LAMAR PICKARD
TRIAL COURT ATTORNEYS:                    BRAD A. SMITH
                                          JASON L. DAVIS
                                          ALEXANDER KASSOFF
                                          HUMPHREYS McGEE
COURT FROM WHICH APPEALED:                COPIAH COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  OFFICE OF POST-CONVICTION COUNSEL
                                          BY: ALEXANDER KASSOFF
                                               HUMPHREYS McGEE
                                               SCOTT A. JOHNSON
ATTORNEYS FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                          BY: BRAD A. SMITH
                                               JASON L. DAVIS
                                               ASHLEY LAUREN SULSER
NATURE OF THE CASE:                       CIVIL - DEATH PENALTY - POST
                                          CONVICTION
DISPOSITION:                              AFFIRMED - 03/05/2020
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       EN BANC.

       CHAMBERLIN, JUSTICE, FOR THE COURT:

¶1.    A jury convicted David Dickerson of capital murder, arson and armed robbery and

sentenced him to death for capital murder. He was sentenced to twenty years for arson and

forty years for armed robbery, to run consecutively. Dickerson appealed his convictions and
sentences, and the Court affirmed. Dickerson v. State, 175 So. 3d 8, 12 (Miss. 2015).

Dickerson then instituted post-conviction collateral relief proceedings. Dickerson claims he

is incompetent to proceed with the post-conviction proceedings; so the Court remanded the

case and ordered the trial court to determine whether Dickerson was competent to proceed

in post-conviction proceedings. The trial court found Dickerson competent. Dickerson now

appeals that finding.

                        FACTS AND PROCEDURAL HISTORY

¶2.    A grand jury indicted Dickerson for capital murder, arson and armed robbery.

Dickerson moved for a determination of his competency to stand trial. The court appointed

Dr. Criss Lott to evaluate Dickerson. Dr. Lott determined that further observation was

needed to determine the nature and severity of Dickerson’s mental illness and to rule out the

possibility of malingering. Accordingly, Dickerson was sent to be evaluated by Dr. Robert

Storer and Dr. Reb McMichael at the State Hospital at Whitfield for two months. The trial

court then held a competency hearing at which all three doctors testified that Dickerson was

competent to stand trial according to the standard articulated in Dusky v. United States, 362

U.S. 402, 402, 80 S. Ct. 788, 4 L. Ed. 2d 824 (1960).1 Dickerson offered no witnesses or

evidence of his own at the hearing. The trial court found that Dickerson was competent to



       1
        To be deemed competent to stand trial under the Dusky standard, the “defendant
must have the ‘sufficient present ability to consult with his lawyer with a reasonable degree
of rational understanding . . . and . . . a rational as well as factual understanding of the
proceedings against him.’” Beasley v. State, 136 So. 3d 393, 398 (Miss. 2014) (quoting
Dusky, 362 U.S. at 402).

                                             2
stand trial according to the Dusky standard and then held the trial in July 2012. The jury

found Dickerson guilty on all three charges and recommended the death penalty. Dickerson

appealed to this Court. On appeal, “Dickerson raise[d] ten assignments of error[,]” including

that “the trial court erred in finding [him] competent to stand trial.” Dickerson, 175 So. 3d

at 14. The Court held that the trial court’s finding that “Dickerson was competent to stand

trial was . . . not manifestly against the overwhelming weight of the evidence.” Id. at 17.

The Court ultimately affirmed Dickerson’s conviction and death sentence. Id. at 35.

¶3.    After his direct appeal, Dickerson filed for post-conviction relief and moved to stay

the post-conviction proceedings, claiming that he was not competent to proceed. The Court

granted his motion and remanded the matter to the trial court for a determination of

Dickerson’s competency to proceed before the Court in post-conviction relief proceedings.

¶4.    The trial court held a competency hearing in February 2018 at which Dr. Storer and

Dr. Malcolm Spica both testified that they had examined Dickerson to evaluate his

competency, and the doctors were both accepted as experts at the hearing. Dr. Storer

testified that Dickerson was competent to proceed because Dickerson possessed a factual and

rational understanding of post-conviction proceedings and had the ability to consult with his

attorneys. Dr. Spica also testified that Dickerson had the ability to communicate with his

attorneys, but Dr. Spica’s report supported Dickerson’s contention that he did not have a

rational or factual understanding of post-conviction proceedings. After hearing the doctors’

testimonies and reviewing both of the doctors’ written reports, the trial court found



                                             3
Dickerson competent to proceed. Dickerson now appeals the trial court’s decision.

                                STANDARD OF REVIEW

¶5.    A trial court’s findings regarding competency will not be overturned unless the trial

court’s decision was “manifestly against the overwhelming weight of the evidence.” Beasley

v. State, 136 So. 3d 393, 398 (Miss. 2014) (internal quotation marks omitted) (quoting

Martin v. State, 871 So. 2d 693, 698 (Miss. 2004)).

                                       DISCUSSION

¶6.    Dickerson raises two assignments of error in this appeal. First, he claims that the trial

court’s determination that he was competent to proceed in post-conviction relief proceedings

was manifestly against the overwhelming weight of the evidence. Second, Dickerson claims

that the trial court erred by failing to accede to Dickerson’s assertion that the standard set

forth in Dusky and Gammage v. State, 510 So. 2d 802 (Miss. 1987),2 is the only standard for

evaluating a petitioner’s competency to proceed in post-conviction proceedings in a

Mississippi court and by failing to apply the Dusky/Gammage standard to determine




       2
        In Gammage, the Court applied the Dusky standard and held that “[a] defendant not
competent to stand trial is one who does not have sufficient present ability to consult with
his lawyer with a reasonable degree of rational understanding, or does not have a rational
as well as a factual understanding of the proceedings against him.” Gammage, 510 So. 2d
at 803 (emphasis omitted) (citing Dusky, 362 U.S. at 402).

                                               4
Dickerson’s competency to proceed.3

       I.     Whether the trial court’s determination that Dickerson was
              competent to proceed in post-conviction relief proceedings
              was manifestly against the overwhelming weight of the
              evidence.

¶7.    Dickerson raises two main issues in his argument that the trial court’s determination

of his competency was manifestly against the overwhelming weight of the evidence. First,

Dickerson argues that the trial court’s reliance on Dr. Storer’s report is misplaced. Second,

Dickerson claims that the trial court erred by failing to admit Dr. Spica’s report into evidence

and that Dr. Spica’s report should have been relied upon by the trial court.

              A.      Dr. Storer’s Report

¶8.    Dickerson asserts the trial court should not have relied on Dr. Storer’s report and

testimony because Dr. Storer, in reaching his conclusion, (1) erred by finding that Dickerson

did not have a severe and persistent mental illness; (2) incorrectly relied on his belief that



       3
        The State makes a cursory claim that there is no constitutional right to competency
in post-conviction proceedings. Dickerson argues to the contrary. We decline to address
the issue because it is not necessary to decide the case.

       “It is well-settled by the decisions of this Court that a constitutional question will be
passed on where the issues involved in a particular case are such that the case may be
decided on other grounds.” Warner-Lambert Co. v. Potts, 909 So. 2d 1092, 1093 (Miss.
2005) (citing Broadhead v. Monaghan, 117 So. 2d 881, 888 (Miss. 1960)). “This Court
has previously stated that when there is no necessity to reach a question, we will not.” Id.

       “As this Court stated in Kron v. Van Cleave, 339 So. 2d 559, 563 (Miss. 1976),
‘courts will not decide a constitutional question unless it is necessary to do so in order to
decide the case.’” Scott ex rel. Scott v. Flynt, 704 So. 2d 998, 1007 (Miss. 1996); see also
Johnson v. Mem’l Hosp. of Gulfport, 732 So. 2d 864, 866 (Miss. 1998).

                                               5
marked cognitive deficits in executive functioning are not accepted as mental defects that

significantly interfere with competency-related abilities; (3) lacked an understanding of post-

conviction relief proceedings, including what level of assistance an attorney requires of a

petitioner during the proceedings; and (4) failed to administer any standard test for evaluating

competency.

                      1.     Severe and Persistent Mental Illness

¶9.    Dickerson argues that schizophrenia is a severe and persistent mental illness and that

Dr. Storer’s diagnosis that Dickerson did not have schizophrenia based on the lack of

symptoms Dickerson displayed was erroneous. The State argues that Dickerson failed to cite

any relevant authority to support this contention. “Failure to cite relevant authority obviates

the appellate court’s obligation to review such issues.” Arrington v. State, 267 So. 3d 753,

756 (Miss. 2019) (internal quotation marks omitted) (quoting Byrom v. State, 863 So. 2d

836, 853 (Miss. 2018)).

¶10.   Regardless of Dickerson’s failure to cite authority to support his contention, this Court

has held that a person suffering from schizophrenia may still be competent to stand trial as

well as competent to be executed. Hearn v. State, 3 So. 3d 722, 736, 736 n.19 (Miss. 2008)

(citing Indiana v. Edwards, 554 U.S. 164, 128 S. Ct. 2379, 171 L. Ed. 2d 345 (2008));

Billiot v. State, 655 So. 2d 1, 17 (Miss. 1995).

¶11.   Dickerson argues that Dr. Storer erred by determining that Dickerson did not suffer

from schizophrenia because Dickerson had been previously diagnosed with the illness in



                                               6
1997 by another doctor. Dr. Storer explained that he disagreed with the previous diagnosis

because Dickerson’s symptoms at the time Dr. Storer evaluated him were not consistent with

schizophrenia. Dickerson argues that his symptoms of schizophrenia were merely in

remission when Dr. Storer observed him for this competency hearing. He further argues that

according to the Diagnostic and Statistical Manual of Mental Disorders (DSM-5), a

psychologist seeing a patient during remission might fail to detect symptoms of the illness.

Dr. Storer, however, testified at the hearing that the DSM-5 states that “[n]egative symptoms

are more closely related to prognosis than are positive symptoms and tend to be the most

persistent.” Accordingly, Dr. Storer testified that the signs of the remaining, underlying

negative symptoms would be fairly obvious to a trained psychologist. In his report, Dr.

Storer noted that Dickerson’s emotional functioning was good and that his eye contract was

also appropriate. Based on Dickerson’s failure to display any signs of underlying negative

symptoms associated with schizophrenia, Dr. Storer concluded that Dickerson did not have

schizophrenia.

¶12.   Regardless of the procedural bar to this claim for failure to cite relevant authority, we

find that Dr. Storer’s conclusion that Dickerson did not suffer from a severe and persistent

mental illness was reasonably based on the DSM-5. Therefore the trial court’s finding that

Dickerson did not suffer from a severe and persistent mental illness was not manifestly

against the overwhelming weight of the evidence

                     2.      Cognitive Deficits in Executive
                             Functioning Related to Competency


                                               7
¶13.   Dickerson argues that Dr. Storer incorrectly stated that cognitive deficits in executive

functioning are irrelevant and not accepted as mental defects that significantly interfere with

competency-related abilities. The State argues that Dickerson’s claim is barred because he

failed to cite relevant legal authority to support it, because he failed to object to Dr. Storer’s

being allowed to testify as an expert in the fields of clinical and forensic psychology and

because the doctrine of res judicata bars his contention that his cognitive deficits in executive

functioning render him incompetent.

¶14.   Notwithstanding the procedural bars, Dr. Storer was accepted as an expert in the fields

of clinical and forensic psychology and actually refused to testify to what Dickerson claims.

At the competency hearing, Dr. Storer refused to testify that cognitive deficits in executive

functioning are irrelevant to a court’s finding of competency. Instead, he testified that

cognitive deficits in executive functioning, alone, are not recognized as “a sufficient

foundation for a finding of [in]competence” in any jurisdiction of which he is aware. Even

so, Dr. Storer explained that the severity of the dysfunction should determine whether the

deficit in executive functioning alone could support a finding of incompetence and offered

an example of severe memory impairment due to head trauma as an instance in which a

cognitive deficit in executive functioning could support a determination of incompetency on

its own. Those circumstances, however, are not present in Dickerson’s case.

¶15.   Dr. Storer noted that executive functioning is one part of many to be considered in a

finding of competency. He listed criteria for determining whether a person has a cognitive



                                                8
deficit in executive functioning. He further testified that the mere presence of a deficit in

executive functioning in a person does not automatically mean that the person will also have

deficits in their competency-related abilities.

¶16.   Dr. Storer also pointed out that at the hearing held before Dickerson’s trial to

determine his competency to stand trial, Dr. Lott testified that, despite Dickerson’s having

cognitive deficits, he was competent to stand trial. According to the standard of competency

Dickerson asserts should apply in post-conviction proceedings, coupled with his failure to

offer any evidence that his cognitive deficits in executive functioning have changed since his

pretrial competency hearing, this contention is barred by the doctrine of res judicata.

¶17.   The trial court’s finding that Dickerson did not have deficits in executive functioning

severe enough to render him incompetent to proceed in post-conviction proceedings was not

manifestly against the overwhelming weight of the evidence.

                     3.      Dr. Storer’s         and Dickerson’s
                             Understandings       of Post-Conviction
                             Proceedings

¶18.   Dickerson argues that neither he nor Dr. Storer has a factual understanding of post-

conviction proceedings or of what a petitioner must be able to do to assist post-conviction

counsel. Dickerson’s counsel argues that post-conviction proceedings, while backward

looking, also involve an analysis of new facts and claims that Dickerson does not have a

factual understanding of the nature of these proceedings. The State disagrees and argues that

Dr. Storer and Dickerson both possess a factual understanding of post-conviction



                                              9
proceedings.

¶19.   The purpose of the Mississippi Uniform Post-Conviction Collateral Relief Act “is to

provide prisoners with a procedure, limited in nature, to review those objections, defenses,

claims, questions, issues or errors which in practical reality could not be or should not have

been raised at trial or on direct appeal.” Mississippi Code Section 99-39-3(2) (Rev. 2015).

¶20.   Dickerson uses his own statement, as recorded in Dr. Storer’s report, to support his

contention that he lacks sufficient understanding of post-conviction proceedings. When Dr.

Storer asked him what sorts of questions his post-conviction attorneys were asking him when

they met, he replied, “They’re going on what they already know. That’s the way post-

conviction is. They’re going on everything that’s already been written.”

¶21.   Dickerson also claimed that he had sent letters to his post-conviction counsel

regarding his post-conviction proceedings but that he had yet to receive a reply. While this

act does not necessarily mean that Dickerson has the ability to effectively communicate with

his counsel, it at least shows that he possesses a willingness to communicate with his counsel

and has made an active and rational effort to do so.

¶22.   Dickerson then argues that Dr. Storer does not understand the nature of post-

conviction proceedings either. He offers Dr. Storer’s testimony at the competency hearing

at which Dr. Storer stated, “In my consultations with attorneys . . . I have been advised . . .

that post-conviction review is primarily a review of the records to make sure that everything

. . . was done correctly and in accordance with the rules and procedures as they stood at the



                                              10
time of the trial,” to support his argument. Dickerson, however, prematurely cuts off Dr.

Storer’s statement from his testimony at the competency hearing. In the next sentence of his

testimony, Dr. Storer stated,

       [Post-conviction review] also includes[s] new things. For example, the Atkins
       ruling by the Supreme court. That ended up being applied retrospective[ly].
       Miller v. Alabama rulings have been applied retrospectively. So even though
       those may not have applied at the time of the trial, . . . in post-conviction
       proceedings, they may be brought up if they applied and were not brought up
       [at trial]. My understanding is that all of that is encompassed in post-
       conviction review.

¶23.   At the hearing, Dr. Storer also testified that it was his understanding that post-

conviction attorneys are supposed to engage in investigation of facts that were not presented

at trial. Dr. Storer’s statement from his testimony, read in totality, does not support

Dickerson’s argument that Dr. Storer lacks an understanding of the nature of post-conviction

proceedings.

¶24.   Dr. Storer explained that he used his understanding of the nature of post-conviction

proceedings in determining that Dickerson possesses a reasonable, factual and rational

understanding of the proceedings. Therefore, the trial court’s finding that Dickerson had a

rational understanding of the nature of post-conviction relief proceedings was not manifestly

against the overwhelming weight of the evidence.




                                             11
                      4.      Methods Dr. Storer Used to
                              Evaluate Dickerson’s Competency

¶25.   Dickerson argues that because Dr. Storer failed to perform any standard tests for

competency, specifically the MacArthur Competence Assessment Tool - Criminal

Adjudication (MacCAT-CA), his report on Dickerson’s competency is inaccurate and should

not be relied upon by the trial court. Once again, the State argues that because Dickerson

failed to cite any authority to support his argument, the issue is procedurally barred and the

Court is under no duty to review it. The State also argues that Dickerson waived review of

this issue by failing to object to Dr. Storer’s methods before or during the competency

hearing. The State further argues that because Dickerson stipulated his acceptance of Dr.

Storer as an expert in the fields of clinical and forensic psychology, he is barred from raising

issue with the methods used. Notwithstanding these procedural bars, the methods and test

Dr. Storer administered during his evaluation were reliable.

¶26.   Dickerson claims that the MacCAT-CA is the best known and most widely used test

by practitioners when competency is at issue. Dickerson asserts that the MacCAT-CA is an

evaluation procedure used to determine a defendant’s ability to understand the nature of the

proceedings. Dr. Storer claims, however, that the MacCAT-CA does not apply here.

¶27.   Dr. Storer testified the MacCAT-CA is intended to assess a defendant’s competency

to stand trial only and that it is not intended to assess any other types or levels of competency.

He also testified that he believes that competency to proceed in post-conviction proceedings

is very different from competency to stand trial because of the difference in the required


                                               12
abilities to perform varying types of tasks at each stage. Accordingly, Dr. Storer testified that

he would only administer the MacCAT-CA in an evaluation to assess competency to stand

trial and not in an assessment of any other level or sort of competency, including competency

to proceed in post-conviction proceedings.          Instead of the MacCAT-CA, Dr. Storer

administered the Personality Assessment Inventory (PAI) to Dickerson in order to obtain

objective information for diagnostic clarification. Dr. Storer’s written report states that

“[t]he PAI is a self-administered, objective inventory of adult personality designed to provide

information on critical clinical variables.” Dr. Storer noted that he “would have loved to

have given a direct measure of competence, but there is no competence assessment measure

that directly looks at post-conviction competence.”

¶28.   Dr. Storer’s failure to administer a test designed strictly for determining competency

to stand trial did not render his opinion regarding Dickerson’s competency to proceed in post-

conviction proceedings incorrect or unreliable. Therefore, the trial court’s finding was not

manifestly against the overwhelming weight of the evidence.

¶29.   We find each error Dickerson alleges Dr. Storer committed in his evaluation of

Dickerson to be without merit. The trial court properly considered Dr. Storer’s report.

              B.      Dr. Spica’s Report

¶30.   Dickerson argues that the trial court erred by failing to rule on the admissibility of Dr.

Spica’s report and further claims that the report should have been admitted because its

conclusion that Dickerson was incompetent to stand trial was reliable. Dickerson further

asserts that the report should have been admitted because it was competent and relevant

                                               13
evidence. The State argues that Dickerson’s failure to obtain a ruling on his motion to admit

the evidence constitutes a waiver. The State claims that despite the waiver, the trial court

committed no error because it did not exclude the report and did consider it in determining

Dickerson’s competency to proceed in post-conviction relief proceedings.

¶31.   “[I]t is the responsibility of the movant to obtain a ruling from the court on motions

. . . and failure to do so constitutes a waiver.” Smith v. State, 986 So. 2d 290, 296 (Miss.

2008) (internal quotation marks omitted) (quoting Evans v. State, 725 So. 2d 613, 708 (Miss.

1997)). “[I]t is the duty of the objecting party to obtain a ruling from the trial court on

objections, and . . . if the record includes no ruling by the trial court, the objections are

waived for purpose of appeal.” Rials v. Duckworth, 822 So. 2d 283, 288 (Miss. 2002)

(citing Floyd v. City of Crystal Springs, 749 So. 2d 110, 120 (Miss. 1999)).

¶32.   The facts of Franklin v. Lovitt Equip. Co., Inc., 420 So. 2d 1370, 1372 (Miss. 1982),

are similar to what occurred here. In Franklin, the appellant claimed that the trial court

failed to consider parol evidence that the appellant offered to the court even though the

record “clearly indicate[d] that the testimony in question was permitted to be introduced into

evidence . . . .” Id. The appellant argued that the trial court failed to consider the evidence

based on the fact that the trial court reserved ruling on the admissibility of the evidence when

it was presented and then failed to enter a definitive ruling on its admissibility before

rendering a final decision. Id. This Court concluded, “Although the chancellor never ruled

on this issue, it must be assumed that he considered the parol evidence in rendering his final



                                              14
decision.” Id.

¶33.   At Dickerson’s competency hearing, Dickerson moved to have Dr. Spica’s report

admitted into evidence, and the State objected based on relevancy. The trial court allowed

Dr. Spica’s report to be marked for identification, noted the objection and reserved ruling on

the admission of the report into evidence. After the conclusion of Dr. Spica’s testimony, the

State renewed its objection to Dickerson’s motion to admit Dr. Spica’s report, and, again, the

trial court reserved ruling on the matter. It was not until after both parties filed post-hearing

briefs and the trial court had issued its Memorandum Decision and Order that Dickerson

renewed his motion to admit Dr. Spica’s report into evidence.

¶34.   Dickerson argues that Dr. Spica’s report should have been admitted as relevant

evidence by citing Mississippi Rule of Evidence 401, which states that evidence is relevant

if “it has any tendency to make a fact more or less probable than it would be without the

evidence” and if “the fact is of consequence in determining the case.” Miss. R. Evid. 401.

Although the trial court failed to rule on the admissibility of Dr. Spica’s written report, it is

clear that the trial court considered it from the language the court used in its Memorandum

Decision and Order. In that order, the trial court wrote that it reviewed the written reports

of both Dr. Storer and Dr. Spica in its determination of Dickerson’s competency to proceed

in post-conviction proceedings.

¶35.   We find that any error the trial court may have committed by failing to rule on the

admissibility of Dr. Spica’s report would be a harmless error because the trial court did



                                               15
consider Dr. Spica’s written report in its determination of Dickerson’s competency.

¶36.   The trial court found Dickerson competent to proceed in post-conviction collateral

relief proceedings after considering the conflicting evidence produced by each party and the

conflicting reports and testimonies of the experts. When conflicting evidence capable of

more than one reasonable interpretation is presented to the court, the trial judge, as with any

finder of fact, is entitled to determine the credibility of the witnesses and the weight to afford

their testimony. Trim v. Trim, 33 So. 3d 471, 479 (Miss. 2010). Therefore, we find that it

was within the discretion of the trial court to weigh the credibility of the doctors’ conflicting

testimony and to choose between their competing interpretations.              The trial court’s

determination that Dickerson is competent to proceed was not manifestly against the

overwhelming weight of the evidence.

       II.     Whether the trial court erred by failing to apply the
               Dusky/Gammage Standard to determine competency to proceed in
               post-conviction relief proceedings.

¶37.   Dickerson argues that the Dusky/Gammage standard is the only standard that exists

for determining competency in a Mississippi courtroom. At the competency hearing, the

State proffered that the standard for competency in post-conviction proceedings should be

that the “[p]etitioner is competent to proceed in post-conviction review proceedings if he has

sufficient present ability to consult with his attorneys with a rational understanding as to facts

relevant to his case.”

¶38.   The trial court noted that neither party cited any controlling authority setting forth the



                                               16
standard that either asserted was applicable to competency determinations for post-conviction

relief proceedings. The trial court even addressed standards for competency used by other

states for competency determinations in post-conviction. The trial court explained that in

Florida, a petitioner must identify specific factual matters that require competent consultation

with counsel, and in Illinois, a petitioner must show why personal communication would be

required between petitioner and counsel.

¶39.   The trial court found that Dickerson has the sufficient present ability to consult his

attorneys with a reasonable degree of rational understanding in investigating, preparing and

presenting claims for post-conviction relief, as well as a rational and factual understanding

of the nature and object of post-conviction proceedings. According to these findings of fact,

the trial court determined that Dickerson was competent to proceed in post-conviction relief

proceedings under any of the standards proffered by the parties or under the standards used

by other states that acknowledge a right to competency during the post-conviction collateral

relief stage.

                                       CONCLUSION

¶40.   After reviewing the record, we find that the trial court’s determination that Dickerson

is competent to proceed in post-conviction collateral relief proceedings was not manifestly

against the overwhelming weight of the evidence.

¶41.   AFFIRMED.

    RANDOLPH, C.J., KITCHENS AND KING, P.JJ., MAXWELL, BEAM, ISHEE
AND GRIFFIS, JJ., CONCUR. COLEMAN, J., SPECIALLY CONCURS WITH
SEPARATE WRITTEN OPINION JOINED BY MAXWELL AND BEAM, JJ.

                                              17
       COLEMAN, JUSTICE, SPECIALLY CONCURRING:

¶42.   I concur with the majority’s reasoning and result. I write separately to address the

State’s argument that Dickerson has no right to competency during his post-conviction

collateral relief proceedings.

¶43.   In short, the State is correct that we have never held that a petitioner enjoys a statutory

or constitutional right to competency during post-conviction proceedings. Dickerson

supports his position that a post-conviction petitioner has a right to competency with Neal

v. State, in which the Court wrote in perfunctory fashion that a defendant must be competent

at all stages of the criminal process, including post-conviction. Neal v. State, 687 So. 2d

1180, 1183 (Miss. 1996) (citing Rumbaugh v. Procunier, 753 F.2d 395 (5th Cir. 1985)).

However, Rumbaugh does not concern the issue of whether a party has the right to be

competent in post-conviction proceedings. Instead, the Rumbaugh Court considered

whether one must be competent to waive a right to collateral review. Rumbaugh v.

Procunier, 753 F.2d 395, 398 (5th Cir. 1985) (citing Rees v. Peyton, 384 U.S. 312 (1966)).

Dickerson and—more importantly—the Neal Court misinterpret Rumbaugh. Id. at 402.

Nothing in Rumbaugh confers a right to competency at the post-conviction stage of criminal

proceedings. Again, Rumbaugh addressed the right to be competent when waiving appeals

and collaterally attacking convictions and sentences. Rumbaugh, 753 F.2d at 398. As such,

it speaks not at all to the question presented here—whether the Mississippi Post-Conviction

Collateral Relief Act or the Mississippi Constitution provide a statutory right to competency

during post-conviction proceedings.

                                               18
¶44.   In today’s case, the Court granted Dickerson’s request for a competency hearing by

order. The hearing having been heard and the determination that Dickerson is competent

having been made (and now affirmed), it indeed seems a bit late in the current game to

address the issue. It remains, however, a question that the Court should one day answer.

       MAXWELL AND BEAM, JJ., JOIN THIS OPINION.




                                           19